December 5, 2011 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549 Dear Sirs, On November 22, we received a comment letter from Ms. Maryse Mills-Apenteng, Special Counsel of the Division of Corporation Finance, in response to a Preliminary Information Statement on Schedule 14C that was filed by CoroWare, Inc. (the Company) on November 16, 2011 (File No. 000-33231). In her comment letter, she asked that we provide a written provide a written acknowledgement statement from the Company. To that end, I am writing to acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Lloyd T. Spencer Lloyd Spencer Chief Executive Officer CoroWare, Inc. CC: Gary L. Blum CC: Shanna Gerrard
